

 S230 ENR: To authorize the Peace Corps Commemorative Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteenS. 230IN THE SENATE OF THE UNITED
		  STATESAN ACTTo authorize the Peace Corps Commemorative
		  Foundation to establish a commemorative work in the District of Columbia and
		  its environs, and for other purposes.1.Memorial to Commemorate America’s
			 Commitment to International Service and Global Prosperity(a)Authorization To establish commemorative
			 workThe Peace Corps
			 Commemorative Foundation may establish a commemorative work on Federal land in
			 the District of Columbia and its environs to commemorate the mission of the
			 Peace Corps and the ideals on which the Peace Corps was founded.(b)Compliance with standards for Commemorative
			 Works ActThe establishment
			 of the commemorative work under this section shall be in accordance with
			 chapter 89 of title 40, United States Code (commonly known as the
			 Commemorative Works Act).(c)Use of Federal funds prohibited(1)In generalFederal funds may not be used to pay any
			 expense of the establishment of the commemorative work under this
			 section.(2)Responsibility of Peace CorpsThe Peace Corps Commemorative Foundation
			 shall be solely responsible for acceptance of contributions for, and payment of
			 the expenses of, the establishment of the commemorative work under this
			 section.(d)Deposit of excess fundsIf, on payment of all expenses for the
			 establishment of the commemorative work under this section (including the
			 maintenance and preservation amount required by section 8906(b)(1) of title 40,
			 United States Code), or on expiration of the authority for the commemorative
			 work under section 8903(e) of title 40, United States Code, there remains a
			 balance of funds received for the establishment of the commemorative work, the
			 Peace Corps Commemorative Foundation shall transmit the amount of the balance
			 to the Secretary of the Interior for deposit in the account provided for in
			 section 8906(b)(3) of title 40, United States Code.2.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.Speaker of the House of RepresentativesVice President of the United States and President of the Senate